DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00147-CR

NO. 12-02-00148-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



KENNETH KEMP,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellant, acting pro se, has filed a motion to dismiss this appeal.  The motion is signed by
Appellant, and his appointed counsel has filed a motion to withdraw.  No decision having been
delivered by this court, Appellant's motion to dismiss the appeal and counsel's motion to withdraw
are granted.  Accordingly, the appeal is dismissed in accordance with Texas Rule of Appellate
Procedure 42.2

Opinion delivered April 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(DO NOT PUBLISH)